IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00179-CR

                         IN RE NELSON PARNELL, JR.



                                Original Proceeding


                           MEMORANDUM OPINION


       Relator’s “Motion for a Petition for a Writ of Mandamus” filed on May 31, 2017 is

denied.

       Relator’s Motion for an Order for Partial Reporter’s Record, filed on May 31, 2017,

is also denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied; motion denied
Opinion delivered and filed June 14, 2017
[OT06]